11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


D. Clay Holcomb et al.,                      * From the 118th District Court
                                               of Martin County
                                               Trial Court No. 6905.

Vs. No. 11-16-00215-CV                       * August 3, 2017

Endeavor Energy Resources, L.P.,             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

       This court has considered the parties’ joint motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against the party incurring same.